DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0018] and [0019], there is extraneous spacing after “Figure 1…” and “Figure 2…”, respectively.
Appropriate correction is required.

Claim Objections
Claims 19 and 21 are objected to because of the following informalities:
Regarding claim 19, in the limitation “and wherein the second ultrasonic beam is oriented such that, if the surface to be meausured is flat, the second ultrasonic beam strikes the surface to be measured at a second distance, at a second point of impact,” the misspelled “meausured” should be replaced with “measured”.
Regarding claim 21, "the first ultrasonic beam strikes surface" should be "the first ultrasonic beam strikes the surface". Further, "surface surface" should be "surface".
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 21, “an analyzer… [wherein] the analyzer compares the first point in time with a first time window…”
However, there is a lack of corresponding support in the specification regarding the physical structure of the analyzer. While paragraph [0011] does further 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 13, the written description fails to provide sufficient disclosure regarding how the cross-correlation is performed. Paragraph [0010] of the specification introduces the step of cross-correlation of the first reflection signal and the second reflection signal. While the specification does disclose that the cross-correlation is typically preceded by a scaling of temporal segments of the first and second reflection signals, the specification is silent regarding the particular algorithm or technique used to perform the cross-correlation. For instance, is this cross-correlation being treated as a cross-correlation of functions or cross-correlation of vectors?
Claim 14 depends upon claim 13 and therefore inherits the above-described deficiencies. Accordingly, claim 14 is rejected under similar reasoning as claim 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, there is a lack of antecedent basis for the phrase “the vehicle environment”. For the purposes of this examination, the limitation will be interpreted as being directed towards “a vehicle environment”.
Claims 12-16 depend upon claim 11 and therefore inherit the above-described deficiencies. Accordingly, claims 12-16 are rejected under similar reasoning as claim 11.
Regarding claim 13, the phrase "wherein the cross-correlation can be preceded by a scaling…" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Specifically, it is unclear whether the cross-correlation is required to be preceded by scaling of the reflection signals.  See MPEP § 2173.05(d). Further, there is a lack of antecedent basis for the phrase “the vehicle environment”. For the purposes of this examination, the limitation will be interpreted as being directed towards “a vehicle environment”.
Claim 14 depends upon claim 13 and therefore inherits the above-described deficiencies. Accordingly, claim 14 is rejected under similar reasoning as claim 13.
Regarding claim 14, there is a lack of antecedent basis for the phrase “the vehicle environment”. For the purposes of this examination, the limitation will be interpreted as being directed towards “a vehicle environment”.
Regarding claim 21, claim limitation “an analyzer… [wherein] the analyzer compares the first point in time with a first time window…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While paragraph [0011] does further specify that the analyzer is an analysis unit, such a recitation similarly fails to disclose the structure of the analyzer. Paragraph [0009] discloses that the analyzer indicates uneven surfaces to a superordinate computer system, but does not outright disclose that the analyzer is a component of the superordinate computer system. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 11-22 are directed towards detecting a surface unevenness or a surface curvature (i.e., a determination, observation, or judgement). Decision-making processes fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental processes or concepts performed in the human mind: i.e., an observation, evaluation, judgment, or opinion). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 11-16 recite a method with at least one step. Claims 17-20 recite a method with at least one step. Claims 21-22 recite an apparatus with ultrasound sensors and an analyzer. Therefore, the claims are each directed towards one of the four statutory categories of invention (process and apparatus).
Under step 2 of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea. That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 11, the claim sets forth the abstract idea of detecting a surface unevenness or a surface curvature in the following limitations:
comparing the first reflection signal with the second reflection signal;
and determining at least one of a presence of a surface unevenness in the vehicle environment or a presence of a surface curvature in the vehicle environment based on the comparison.
The above-recited limitations establish abstract decision-making processes which are readily performed mentally or with the assistance of pen and paper. Further, these limitations are not applied to any corresponding physical components, suggesting that the method is capable of being performed mentally or through the use of generic computing components.

emitting a first ultrasonic signal;
emitting a second ultrasonic signal;
receiving a first reflection signal of the first ultrasonic signal;
receiving a second reflection signal of the second ultrasonic signal;
These additional elements amount to the following of well-understood, routine, and conventional functions in the art. In particular, these elements are directed towards receiving or transmitting data over a network and gathering and analyzing information using conventional techniques and displaying the result. (See MPEP 2106.05(a)).
	Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
	Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements amount to significantly more than the abstract idea). In the instant case, the additional elements, considered both individually and as an ordered combination, merely generally link the use of the judicial exception to a particular technological environment and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(f)). Accordingly, the Examiner asserts that the limitations do not provide an inventive concept, and the claim is ineligible for patent.
Regarding claim 12, which sets forth:
the first ultrasonic signal includes a first ultrasonic pulse or a first ultrasonic burst,
and the second ultrasonic signal includes a second ultrasonic pulse or a second ultrasonic burst.
The above-recited elements merely embellish the act of acquiring and transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the 
Regarding claim 13, which sets forth:
comparing the first reflection signal with the second reflection signal and determining the at least one of the presence of the surface unevenness or the presence of the surface curvature in the vehicle's environment comprises: executing a cross-correlation between a first temporal segment of the first reflection signal and a second temporal segment of the second reflection signal,
wherein the cross-correlation can be preceded by a scaling of the first temporal segment of the first reflection signal and a scaling of the second temporal segment of the second reflection signal,
and wherein a cross-correlation signal is obtained from the cross-correlation.
Such a recitation merely embellishes the abstract idea of detecting a surface unevenness or a surface curvature. These limitations merely serve to provide additional steps to the mental decision-making process, as each claimed step is capable of being performed mentally or with the assistance of pen and paper. Further, the cross-correlation signal is directed to the act of acquiring and transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 11.
Regarding claim 14, which sets forth:
comparing the first reflection signal with the second reflection signal and determining the presence of the surface unevenness in the vehicle environment or the presence of the 
determining a point in time at which the amplitude of the cross-correlation signal exceeds the threshold value; 
determining the presence of the surface unevenness or the presence of the surface curvature when the point in time is prior to an earliest permitted point in time, or when the point in time is after a latest permitted point in time, or when the threshold value is not exceeded.
Such a recitation merely embellishes the abstract idea of detecting a surface unevenness or a surface curvature. These limitations merely serve to provide additional steps to the mental decision-making process, as each claimed step is capable of being performed mentally or with the assistance of pen and paper. Further, the cross-correlation signal is directed to the act of acquiring and transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 11.
Regarding claim 15, which sets forth:
at least one reflection signal is multiplied by a gate signal prior to obtaining the cross-correlation signal.
Such a recitation merely embellishes the abstract idea of detecting a surface unevenness or a surface curvature applied to generic computer hardware. The multiplication of the reflection signal by a gate signal is directed to the act of acquiring and transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 11.

the surface unevenness that is to be detected includes at least one of a pothole or a rock or a parking boundary, or a step, or a ledge or a landing.
Such a recitation merely embellishes the abstract idea of detecting a surface unevenness or a surface curvature. These limitations merely serve to provide additional steps to the mental decision-making process, as each claimed step is capable of being performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 11.
Regarding claim 17, which sets forth:
A method for detecting a surface unevenness in a vehicle environment, comprising:
emitting a first ultrasonic signal;
emitting a second ultrasonic signal;
receiving a reflection of the first ultrasonic signal at a first point in time;
receiving a reflection of the second ultrasonic signal at a second point in time;
comparing the first point in time with a first time window that begins and ends after emitting the first ultrasonic signal;
comparing the second point in time with a second time window that begins and ends after emitting the second ultrasonic signal;
determining a presence of a flat surface in the vehicle environment when the first point in time lies within the first time window, and the second point in time lies within the second time window;
determining a presence of a relevant negative surface unevenness in the vehicle environment when the first point in time lies within the first time window and the second point in time lies temporally after a temporal end of the second time window, or when no 
determining a presence of a relevant positive surface unevenness in the vehicle environment, when the first point in time lies within the first time window and the second point in time lies temporally prior to the temporal beginning of the second time window; or when the first point in time lies temporally prior to the temporal beginning of the first time window and the second point in time lies temporally prior to the temporal beginning of the second time window.
Such a recitation amounts to the following of well-understood, routine, and conventional functions in the art. In particular, these elements are directed towards receiving or transmitting data (i.e., signals) over a network and gathering and analyzing information using conventional techniques and displaying the result. (See MPEP 2106.05(a)). Further, the steps of the method are readily performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 11.
	Claim 18 is parallel in scope to claim 12 and is considered to be ineligible under similar reasoning as claim 12.
Regarding claim 19, which sets forth:
emitting of the first ultrasonic signal takes place in a form of a first ultrasonic beam,
and wherein emitting of the second ultrasonic signal takes place in a form of a second ultrasonic beam,
and wherein the first ultrasonic beam is oriented such that, if a surface to be measured is flat, the first ultrasonic beam strikes the surface to be measured at a first distance, at a first point of impact,
and wherein the second ultrasonic beam is oriented such that, if the surface to be meausured is flat, the second ultrasonic beam strikes the surface to be measured at a second distance, at a second point of impact,
and wherein, if the surface to be measured is flat, the first distance between the first point of impact (AP1) and a first ultrasound sensor is less than the second distance between the second point of impact and a second ultrasound sensor.
Such a recitation amounts to the following of well-understood, routine, and conventional functions in the art. In particular, these elements are directed towards receiving or transmitting data (i.e., signals) over a network and gathering and analyzing information using conventional techniques and displaying the result. The Examiner notes that these limitations are largely prescriptive and merely describe the arrangement of generic computing components and information transmission. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 11.
Claim 20 is parallel in scope to claim 16 and is considered to be ineligible under similar reasoning as claim 16.
Regarding claim 21, which sets forth:
a first ultrasound sensor;
a second ultrasound sensor;
an analyzer;
wherein the first ultrasound sensor emits a first ultrasonic beam,
and wherein the second ultrasound sensor emits a second ultrasonic beam,
and wherein the first ultrasound sensor receives a reflection of the first ultrasonic beam,
and wherein the second ultrasound sensor receives a reflection of the second ultrasonic beam,
and wherein the first ultrasound sensor converts the received reflection of the first ultrasonic beam into a first reflection signal,
and wherein the second ultrasound sensor converts the received reflection of the second ultrasonic beam into a second reflection signal,
and wherein the first ultrasonic beam is oriented such that if a surface to be measured is flat, the first ultrasonic beam strikes surface to be measured at a first distance, at a first point of impact,
and wherein the second ultrasonic beam is oriented such that if the surface to be measured is flat, the second ultrasonic beam strikes the surface surface to be measured at a second distance, at a second point of impact,
and wherein, in a case the surface to be measured is flat, the first distance between the first point of impact and the first ultrasound sensor is less than the second distance between the second point of impact and the second ultrasound sensor,
and wherein the first ultrasound sensor receives the first reflection of the first ultrasonic beam at a first point in time after emitting the first ultrasonic beam,
and wherein the second ultrasound sensor receives the reflection of the second ultrasonic beam at a second point in time after emitting the second ultrasonic beam,
and wherein the analyzer compares the first point in time with a first time window, which begins at a first starting time, which lies after emitting the first ultrasonic beam, and ends at a first ending time after the first starting time,
and wherein the analyzer indicates a flat surface when the first point in time lies within the first time window and the second point in time lies with the second time window, or 
Such a recitation merely applies the abstract idea of detecting a surface unevenness or a surface curvature to generic computing hardware (i.e., a first ultrasound sensor, a second ultrasound sensor, an analyzer). In particular, these elements are directed towards receiving or transmitting data (i.e., signals) over a network and gathering and analyzing information using conventional techniques and displaying the result. (See MPEP 2106.05(a)). Further, the steps of the method are readily performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 11.
Claim 22 is parallel in scope to claim 16 and is considered to be ineligible under similar reasoning as claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casale (GB 2494020 A).

Regarding claim 11, Casale teaches a method comprising:
emitting a first ultrasonic signal;
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, comprising: one or more sensor means… a control means that receives signals from the one or more sensors…" (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" FIG. 1C, included below, demonstrates that the sensors emit signals.

    PNG
    media_image1.png
    330
    472
    media_image1.png
    Greyscale

emitting a second ultrasonic signal;
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, comprising: one or more sensor means… a control means that receives signals from the one or more sensors…" (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" FIG. 1C, included above, demonstrates that the sensors emit signals.
receiving a first reflection signal of the first ultrasonic signal;
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, comprising: one or more sensor means… a control means that receives signals from the one or more sensors…" Casale further teaches (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" One of ordinary skill in the art would recognize that echo timing involves the reception of a reflected signal with the intent of determining the timing between emission and reception.
receiving a second reflection signal of the second ultrasonic signal;
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, comprising: one or more sensor means… a control means that receives signals from the one or more sensors…" Casale further teaches (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" One of ordinary skill in the art would recognize that echo timing involves the reception of a reflected signal with the intent of determining the time of travel between emission and reception.
comparing the first reflection signal with the second reflection signal;
Casale teaches (Pg. 4, Para. 2): "In a preferred embodiment the control means samples the detector signal at a series of time points as the vehicle moves, and looks for a correlation in the samples that indicates a change in ground level, for example a depression or drop-off, or a raised obstacle or rising slope." FIG. 1C, included above, provides a diagram in which two or more sensors are provided for such a purpose (Pg. 12, Para. 4).
and determining at least one of a presence of a surface unevenness in the vehicle environment or a presence of a surface curvature in the vehicle environment based on the comparison.
Casale teaches (Pg. 4, Para. 2): "In a preferred embodiment the control means samples the detector signal at a series of time points as the vehicle moves, and looks for a correlation in the samples that indicates a change in ground level, for example a depression or drop-off, or a raised obstacle or rising slope."

Regarding claim 12, Casale teaches the aforementioned limitations of claim 11. Casale further teaches:
the first ultrasonic signal includes a first ultrasonic pulse or a first ultrasonic burst,
Casale teaches (Pg. 19, Para. 2): "Various sensor principles are useable in the system. For example,… ultrasonic sensors based on pulse time of travel or interference principles."
and the second ultrasonic signal includes a second ultrasonic pulse or a second ultrasonic burst.
Casale teaches (Pg. 19, Para. 2): "Various sensor principles are useable in the system. For example,… ultrasonic sensors based on pulse time of travel or interference principles."

Regarding claim 16, Casale teaches the aforementioned limitations of claim 11. Casale further teaches:
the surface unevenness that is to be detected includes at least one of a pothole or a rock or a parking boundary, or a step, or a ledge or a landing.
Casale teaches (Pg. 4, Para. 2): "In a preferred embodiment the control means samples the detector signal at a series of time points as the vehicle moves, and looks for a correlation in the samples that indicates a change in ground level, for example a depression or drop-off, or a raised obstacle or rising slope."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casale in view of Kusunose (US 8,069,008 B2).

Regarding claim 13, Casale teaches the aforementioned limitations of claim 11. Casale further teaches:
comparing the first reflection signal with the second reflection signal and determining the at least one of the presence of the surface unevenness or the presence of the surface curvature in the vehicle's environment comprises: executing a cross-correlation between a first temporal segment of the first reflection signal and a second temporal segment of the second reflection signal,
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, comprising: one or more sensor means… a control means that receives signals from the one or more sensors…" Casale further teaches (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" Casale even further teaches (Pg. 12, Para. 4): "As the vehicle moves towards the step 18 from X1 to X2, the sensors will detect a step change in r at different positions x of the vehicle, or at different elapsed times during movement, as shown in figure 1d." FIG. 1D, included below, depicts the cross-correlation of temporal segments of the reflection signals.

    PNG
    media_image2.png
    248
    246
    media_image2.png
    Greyscale

However, Casale does not outright teach that the cross-correlation can be preceded by a scaling of the first temporal segment of the first reflection signal and a scaling of the second temporal segment of the second reflection signal, nor that a cross-correlation signal is obtained from the cross-correlation. Kusunose teaches a depth measurement apparatus, comprising:
wherein the cross-correlation can be preceded by a scaling of the first temporal segment of the first reflection signal and a scaling of the second temporal segment of the second reflection signal,
Kusunose teaches (Col. 8 lines 4-35): "The light beam emitted from the objective lens 16 acts as a rectilinear illumination beam for observing the sample surface in the observation mode… First, the observation mode will be described… The read signal is amplified by an amplifier 23 and supplied to a signal processing circuit 24." Kusunose further teaches (Col. 4 lines 7-23): "According to a preferred embodiment of the depth measurement apparatus in accordance with the invention, the signal processing means has means for detecting an interference signal from an output signal of the light detecting means or the line sensor as well as means for calculating the amount of displacement at the peak of the cross correlation function between the first interference signal... and the second interference signal..." Thus, the 
and wherein a cross-correlation signal is obtained from the cross-correlation.
Kusunose teaches (Col. 4 lines 7-23): "According to a preferred embodiment of the depth measurement apparatus in accordance with the invention, the signal processing means has means for detecting an interference signal from an output signal of the light detecting means or the line sensor as well as means for calculating the amount of displacement at the peak of the cross correlation function between the first interference signal... and the second interference signal..." Kusunose further teaches (Col. 2 lines 61-66): "Therefore, it is possible to detect an accurate bottom surface position by obtaining a cross correlation function between a first interference signal... and a second interference signal..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Casale to incorporate the teachings of Kusunose to provide that the cross-correlation can be preceded by a scaling of the first temporal segment of the first reflection signal and a scaling of the second temporal segment of the second reflection signal, and that a cross-correlation signal is obtained from the cross-correlation. Casale and Kusunose are each directed towards similar pursuits in the field of ground profile depth measurement. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Kusunose, as doing so beneficially allows for depth measurement based on the peak of the cross-correlation function, thereby improving measurement accuracy even if light reflected from the bottom surface of the recessed portion is weak, as recognized by Kusunose (Col. 6 lines 14-20).

Regarding claim 15, Casale teaches the aforementioned limitations of claim 11. However, Casale does not outright teach that at least one reflection signal is multiplied by a gate signal prior to obtaining the cross-correlation signal. Kusunose teaches a depth measurement apparatus, comprising:
at least one reflection signal is multiplied by a gate signal prior to obtaining the cross-correlation signal.
Kusunose teaches (Col. 8 lines 4-35): "The light beam emitted from the objective lens 16 acts as a rectilinear illumination beam for observing the sample surface in the observation mode… First, the observation mode will be described… The read signal is amplified by an amplifier 23 and supplied to a signal processing circuit 24."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Casale to incorporate the teachings of Kusunose to provide multiplying at least one reflection signal by a gate signal prior to obtaining the cross-correction signal. Casale and Kusunose are each directed towards similar pursuits in the field of ground profile depth measurement. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Kusunose, as doing so beneficially allows for the reduction of noise through adjustment of the gain of the amplifier, as recognized by Kusunose (Col. 10 lines 4-30).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casale and Kusunose in view of Lachaine et al. (US 2012/0071758 A1), hereinafter Lachaine.

Regarding claim 14, Casale and Kusunose teach the aforementioned limitations of claim 13. However, neither Casale nor Kusunose outright teach comparing an amplitude of the cross-correlation signal with a threshold value, determining a point in time at which the amplitude of the cross-correlation signal exceeds the threshold value, and determining the presence of the surface unevenness or the presence of the surface curvature when the point in time is prior to an earliest permitted point in time, or when the point in time is after a latest permitted point in time, or when the threshold value is not exceeded. Lachaine teaches feature tracking of surfaces using ultrasound, comprising:
comparing the first reflection signal with the second reflection signal and determining the presence of the surface unevenness in the vehicle environment or the presence of the surface curvature in the vehicle's environment comprises: comparing an amplitude of the cross-correlation signal with a threshold value;
Lachaine teaches ([0069]): "In certain embodiments, a registration algorithm is used to detect changes in the partially updated image over time." Lachaine further teaches ([0071]): "Registration may also be performed using a multiscale approach, in which the images are first reduced in size and then sequentially registered at successively more detailed scales, in order to decrease calculation time. Each time a registration is calculated, the quality factor of the registration (quantified by the normalized cross-correlation in this case) is evaluated and, in some cases, checked against a threshold.”
determining a point in time at which the amplitude of the cross-correlation signal exceeds the threshold value; 
Lachaine teaches ([0071]): "Registration may also be performed using a multiscale approach, in which the images are first reduced in size and then sequentially registered at successively more detailed scales, in order to decrease calculation time. Each time a registration is calculated, the quality factor of the registration (quantified by the normalized cross-correlation in this case) is evaluated and, in some cases, checked against a threshold."
determining the presence of the surface unevenness or the presence of the surface curvature when the point in time is prior to an earliest permitted point in time, or when the point in time is after a latest permitted point in time, or when the threshold value is not exceeded.
Lachaine teaches ([0069]): "In certain embodiments, a registration algorithm is used to detect changes in the partially updated image over time." Lachaine Each time a registration is calculated, the quality factor of the registration (quantified by the normalized cross-correlation in this case) is evaluated and, in some cases, checked against a threshold." Lachaine even further teaches ([0046]): "The change may also be due to movement of the feature within the two-dimensional plane by an amount greater than a predetermined threshold, or that the feature has changed shape greater than a predetermined threshold." Lachaine still further teaches ([0079]): "The system also includes a processor 720 that, based on the image data, uses the techniques described above to create three-dimensional, time-based images of the region of interest and determine if the feature being treated has moved and/or morphed such that the displacement or changes in shape or size require adjustments to the image parameters used to capture subsequent images." Thus, the determination of the presence of surface unevenness may occur even when the threshold value is not exceeded.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Casale and Kusunose to incorporate the teachings of Lachaine to provide comparing an amplitude of the cross-correlation signal with a threshold value, determining a point in time at which the amplitude of the cross-correlation signal exceeds the threshold value, and determining the presence of the surface unevenness or the presence of the surface curvature when the point in time is prior to an earliest permitted point in time, or when the point in time is after a latest permitted point in time, or when the threshold value is not exceeded. Casale, Kusunose, and Lachaine are each directed towards similar pursuits in the field of surface imaging, while Casale and Lachaine are particularly directed towards the use of ultrasonic sensors. As such, it would be .

Claims 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casale in view of Lachaine.

Regarding claim 17, Casale teaches a method for detecting a surface unevenness in a vehicle environment, comprising:
emitting a first ultrasonic signal;
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, comprising: one or more sensor means… a control means that receives signals from the one or more sensors…" (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" FIG. 1C, included above, demonstrates that the sensors emit signals.
emitting a second ultrasonic signal;
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, comprising: one or more sensor means… a control means that receives signals from the one or more sensors…" (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" FIG. 1C, included above, demonstrates that the sensors emit signals.
receiving a reflection of the first ultrasonic signal at a first point in time;
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, eceives signals from the one or more sensors…" Casale further teaches (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" Casale even further teaches (Pg. 12, Para. 4): "As the vehicle moves towards the step 18 from X1 to X2, the sensors will detect a step change in r at different positions x of the vehicle, or at different elapsed times during movement, as shown in figure 1d." One of ordinary skill in the art would recognize that echo timing involves the reception of a reflected signal with the intent of determining the timing between emission and reception.
receiving a reflection of the second ultrasonic signal at a second point in time;
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, comprising: one or more sensor means… a control means that receives signals from the one or more sensors…" Casale further teaches (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" Casale even further teaches (Pg. 12, Para. 4): "As the vehicle moves towards the step 18 from X1 to X2, the sensors will detect a step change in r at different positions x of the vehicle, or at different elapsed times during movement, as shown in figure 1d." One of ordinary skill in the art would recognize that echo timing involves the reception of a reflected signal with the intent of determining the timing between emission and reception.
comparing the first point in time with a first time window that begins and ends after emitting the first ultrasonic signal;
Casale teaches (Pg. 5, Para. 1): "In another preferred embodiment, the sensor system comprises an operating program and a memory means in communication with the control means, the operating program providing instructions to the comparing the sequence of signals over time from a given sensor or number of sensors to determine correlations in time for a given sensor or number of sensors taken together..."
comparing the second point in time with a second time window that begins and ends after emitting the second ultrasonic signal;
Casale teaches (Pg. 5, Para. 1): "In another preferred embodiment, the sensor system comprises an operating program and a memory means in communication with the control means, the operating program providing instructions to the control means to carry out functions that include one or more of: ...comparing the signal from a number of sensors to determine correlations between sensor responses; comparing the sequence of signals over time from a given sensor or number of sensors to determine correlations in time for a given sensor or number of sensors taken together..."
determining a presence of a flat surface in the vehicle environment when the first point in time lies within the first time window, and the second point in time lies within the second time window;
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, comprising: one or more sensor means… a control means that receives signals from the one or more sensors…" Casale further teaches (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" (Pg. 12, Para. 4): "As the vehicle moves towards the step 18 from X1 to X2, the sensors will detect a step change in r at different positions x of the vehicle, or at different elapsed times during movement, as shown in figure 1d." FIG. 1D, included above, demonstrates that a flat surface is detected past the step 18 which is indicated by a flat horizontal line in FIG. 1D. In particular, the Examiner notes that the first point corresponding to the step detected by sensor 40 occurs within the first time window before the X1-X2 range, while the second point corresponding to the step detected by sensor 30 occurs within the second time window within the X1-X2 time range.
determining a presence of a relevant positive surface unevenness in the vehicle environment, when the first point in time lies within the first time window and the second point in time lies temporally prior to the temporal beginning of the second time window; or when the first point in time lies temporally prior to the temporal beginning of the first time window and the second point in time lies temporally prior to the temporal beginning of the second time window.
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, comprising: one or more sensor means… a control means that receives signals from the one or more sensors…" Casale further teaches (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" Casale even further teaches (Pg. 12, Para. 4): "As the vehicle moves towards the step 18 from X1 to X2, the sensors will detect a step change in r at different positions x of the vehicle, or at different elapsed times during movement, as shown in figure 1d." As demonstrated in FIG. 1C and FIG. 1D, both included above, the first point corresponding to the first sensor occurs at X1, which is within the first time window prior to X1. The second point corresponding to the second sensor occurs between X1 and X2 (i.e., temporally prior to the temporal beginning of the second time window at X2). While the particular example given these figures is directed towards a negative surface looks for a correlation in the samples that indicates a change in ground level, for example a depression or drop-off, or a raised obstacle or rising slope." Thus, such an implementation would be capable of determining the presence of a relevant positive surface unevenness in addition to negative surface unevenness.
However, Casale does not outright teach determining a presence of a relevant negative surface unevenness in the vehicle environment when the first point in time lies within the first time window and the second point in time lies temporally after a temporal end of the second time window, or when no second point in time could be determined; or when the first point in time lies temporally after a temporal end of the first time window, and the second point in time lies temporally after the temporal end of the second time window, or when no second point in time could be determined. Lachaine teaches feature tracking of surfaces using ultrasound, comprising:
determining a presence of a relevant negative surface unevenness in the vehicle environment when the first point in time lies within the first time window and the second point in time lies temporally after a temporal end of the second time window, or when no second point in time could be determined; or when the first point in time lies temporally after a temporal end of the first time window, and the second point in time lies temporally after the temporal end of the second time window, or when no second point in time could be determined;
Lachaine teaches ([0069]): "In certain embodiments, a registration algorithm is used to detect changes in the partially updated image over time." Lachaine further teaches ([0071]): "Registration may also be performed using a multiscale approach, in which the images are first reduced in size and then sequentially registered at successively more detailed scales, in order to decrease  Each time a registration is calculated, the quality factor of the registration (quantified by the normalized cross-correlation in this case) is evaluated and, in some cases, checked against a threshold." Lachaine even further teaches ([0046]): "The change may also be due to movement of the feature within the two-dimensional plane by an amount greater than a predetermined threshold, or that the feature has changed shape greater than a predetermined threshold." Thus, that the multiscale approach is optional suggests that the initial detection of changes in the partially updated image is sufficient in determining the presence of a relevant negative surface unevenness; that is, no second time point is required for such a determination.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Casale to incorporate the teachings of Lachaine to provide determining a presence of a relevant negative surface unevenness in the vehicle environment when the first point in time lies within the first time window and the second point in time lies temporally after a temporal end of the second time window, or when no second point in time could be determined; or when the first point in time lies temporally after a temporal end of the first time window, and the second point in time lies temporally after the temporal end of the second time window, or when no second point in time could be determined. Casale and Lachaine are each directed towards similar pursuits in the field of surface imaging, and both Casale and Lachaine are particularly directed towards the use of ultrasonic sensors. As such, it would be advantageous to incorporate the teachings of Lachaine, as doing so would allow for adjustment of sensor parameters which would be necessary to implement if surface unevenness (i.e., a deformation) is detected, as recognized by Lachaine ([0079]), even in a case where no second time point exists.

Regarding claim 18, Casale and Lachaine teach the aforementioned limitations of claim 17. Casale further teaches:
the first ultrasonic signal includes a first ultrasonic pulse or a first ultrasonic burst,
Casale teaches (Pg. 19, Para. 2): "Various sensor principles are useable in the system. For example,… ultrasonic sensors based on pulse time of travel or interference principles."
and the second ultrasonic signal includes a second ultrasonic pulse or a second ultrasonic burst.
Casale teaches (Pg. 19, Para. 2): "Various sensor principles are useable in the system. For example,… ultrasonic sensors based on pulse time of travel or interference principles."

Regarding claim 19, Casale and Lachaine teach the aforementioned limitations of claim 17. Casale further teaches:
emitting of the first ultrasonic signal takes place in a form of a first ultrasonic beam,
Casale teaches (Pg. 19, Para. 2): "Various sensor principles are useable in the system. For example,… ultrasonic sensors based on pulse time of travel or interference principles."
and wherein emitting of the second ultrasonic signal takes place in a form of a second ultrasonic beam,
Casale teaches (Pg. 19, Para. 2): "Various sensor principles are useable in the system. For example,… ultrasonic sensors based on pulse time of travel or interference principles."
and wherein the first ultrasonic beam is oriented such that, if a surface to be measured is flat, the first ultrasonic beam strikes the surface to be measured at a first distance, at a first point of impact,
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, comprising: one or more sensor means… a control means that receives signals from the one or more sensors…" Casale further teaches (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" Casale even further teaches (Pg. 12, Para. 4): "As the vehicle moves towards the step 18 from X1 to X2, the sensors will detect a step change in r at different positions x of the vehicle, or at different elapsed times during movement, as shown in figure 1d." FIG. 1D demonstrates that a flat surface is detected past the step 18 which is indicated by a flat horizontal line in FIG. 1D. Further, in FIG. 1C, the first ultrasonic beam 32 is shown to strike the surface at a first distance at a first point of impact, while the second ultrasonic beam 42 is shown to strike the surface at a second distance at a second point of impact.
and wherein the second ultrasonic beam is oriented such that, if the surface to be meausured is flat, the second ultrasonic beam strikes the surface to be measured at a second distance, at a second point of impact,
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, comprising: one or more sensor means… a control means that receives signals from the one or more sensors…" Casale further teaches (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" Casale even further teaches (Pg. 12, Para. 4): "As the vehicle moves towards the step 18 from X1 to X2, the sensors will detect a step change in r at different positions x of the vehicle, or at different elapsed times during movement, as shown in figure 1d." FIG. 1D demonstrates that a 
and wherein, if the surface to be measured is flat, the first distance between the first point of impact (AP1) and a first ultrasound sensor is less than the second distance between the second point of impact and a second ultrasound sensor.
Referring to FIG. 1C of Casale, it is shown that the distance between the first point of impact of beam 32 and a first ultrasound sensor is less than the second distance between the second point of impact and a second ultrasound sensor. This is best demonstrated by the greater length of the second beam 42.

Regarding claim 20, Casale and Lachaine teach the aforementioned limitations of claim 17. Casale further teaches:
the surface unevenness to be detected is a pothole or a rock or a parking boundary or a step or a ledge or a landing.
Casale teaches (Pg. 4, Para. 2): "In a preferred embodiment the control means samples the detector signal at a series of time points as the vehicle moves, and looks for a correlation in the samples that indicates a change in ground level, for example a depression or drop-off, or a raised obstacle or rising slope."

Regarding claim 21, Casale teaches a device for detecting a surface unevenness or a surface curvature in a vehicle environment, comprising:
a first ultrasound sensor;
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, comprising: one or more sensor means… a control means that receives signals from the one or more sensors…" (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" FIG. 1C, included below, demonstrates that the sensors emit signals.
a second ultrasound sensor;
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, comprising: one or more sensor means… a control means that receives signals from the one or more sensors…" (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" FIG. 1C, included below, demonstrates that the sensors emit signals.
an analyzer;
Casale teaches (Pg. 5, Para. 1): "In another preferred embodiment, the sensor system comprises an operating program and a memory means in communication with the control means, the operating program providing instructions to the control means to carry out functions that include one or more of: ...comparing the signal from a number of sensors to determine correlations between sensor responses; comparing the sequence of signals over time from a given sensor or number of sensors to determine correlations in time for a given sensor or number of sensors taken together..."
wherein the first ultrasound sensor emits a first ultrasonic beam,
Casale teaches (Pg. 19, Para. 2): "Various sensor principles are useable in the system. For example,… ultrasonic sensors based on pulse time of travel
and wherein the second ultrasound sensor emits a second ultrasonic beam,
Casale teaches (Pg. 19, Para. 2): "Various sensor principles are useable in the system. For example,… ultrasonic sensors based on pulse time of travel or interference principles."
and wherein the first ultrasound sensor receives a reflection of the first ultrasonic beam,
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, comprising: one or more sensor means… a control means that receives signals from the one or more sensors…" Casale further teaches (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" Casale even further teaches (Pg. 12, Para. 4): "As the vehicle moves towards the step 18 from X1 to X2, the sensors will detect a step change in r at different positions x of the vehicle, or at different elapsed times during movement, as shown in figure 1d." One of ordinary skill in the art would recognize that echo timing involves the reception of a reflected signal with the intent of determining the timing between emission and reception.
and wherein the second ultrasound sensor receives a reflection of the second ultrasonic beam,
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, comprising: one or more sensor means… a control means that receives signals from the one or more sensors…" Casale further teaches (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" Casale even further teaches (Pg. 12, Para. 4): "As the vehicle moves towards the step 18 from X1 to X2, the sensors will detect a step change in r at different positions x of the vehicle, or at different elapsed times during movement, as shown in figure 1d." One of ordinary skill in the art would recognize that echo timing involves the reception of a reflected signal with the intent of determining the timing between emission and reception.
and wherein the first ultrasound sensor converts the received reflection of the first ultrasonic beam into a first reflection signal,
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, comprising: one or more sensor means… a control means that receives signals from the one or more sensors…" Casale further teaches (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" Here, the echo timing has been interpreted to represent a first reflection signal for the first ultrasonic beam.
and wherein the second ultrasound sensor converts the received reflection of the second ultrasonic beam into a second reflection signal,
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, comprising: one or more sensor means… a control means that receives signals from the one or more sensors…" Casale further teaches (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" Here, the echo timing has been interpreted to represent a second reflection signal for the second ultrasonic beam.
and wherein the first ultrasonic beam is oriented such that if a surface to be measured is flat, the first ultrasonic beam strikes surface to be measured at a first distance, at a first point of impact,
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, one or more sensor means… a control means that receives signals from the one or more sensors…" Casale further teaches (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" Casale even further teaches (Pg. 12, Para. 4): "As the vehicle moves towards the step 18 from X1 to X2, the sensors will detect a step change in r at different positions x of the vehicle, or at different elapsed times during movement, as shown in figure 1d." FIG. 1D demonstrates that a flat surface is detected past the step 18 which is indicated by a flat horizontal line in FIG. 1D. Further, in FIG. 1C, the first ultrasonic beam 32 is shown to strike the surface at a first distance at a first point of impact, while the second ultrasonic beam 42 is shown to strike the surface at a second distance at a second point of impact.
and wherein the second ultrasonic beam is oriented such that if the surface to be measured is flat, the second ultrasonic beam strikes the surface surface to be measured at a second distance, at a second point of impact,
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, comprising: one or more sensor means… a control means that receives signals from the one or more sensors…" Casale further teaches (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" Casale even further teaches (Pg. 12, Para. 4): "As the vehicle moves towards the step 18 from X1 to X2, the sensors will detect a step change in r at different positions x of the vehicle, or at different elapsed times during movement, as shown in figure 1d." FIG. 1D demonstrates that a flat surface is detected past the step 18 which is indicated by a flat horizontal line in FIG. 1D. Further, in FIG. 1C, the first ultrasonic beam 32 is shown to strike 
and wherein, in a case the surface to be measured is flat, the first distance between the first point of impact and the first ultrasound sensor is less than the second distance between the second point of impact and the second ultrasound sensor,
Referring to FIG. 1C, it is shown that the distance between the first point of impact of beam 32 and a first ultrasound sensor is less than the second distance between the second point of impact and a second ultrasound sensor. This is best demonstrated by the greater length of the second beam 42.
and wherein the first ultrasound sensor receives the first reflection of the first ultrasonic beam at a first point in time after emitting the first ultrasonic beam,
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, comprising: one or more sensor means… a control means that receives signals from the one or more sensors…" Casale further teaches (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" The Examiner notes that the determination of echo timing is contingent upon receiving the reflection of the ultrasonic beam at a point in time after emitting the beam.
and wherein the second ultrasound sensor receives the reflection of the second ultrasonic beam at a second point in time after emitting the second ultrasonic beam,
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, comprising: one or more sensor means… a control means that receives signals from the one or more sensors…" Casale further teaches (Pg. 4, Para. 4): "In an sensor means may include... ultrasonic sensors based on echo timing;" The Examiner notes that the determination of echo timing is contingent upon receiving the reflection of the ultrasonic beam at a point in time after emitting the beam.
and wherein the analyzer compares the first point in time with a first time window, which begins at a first starting time, which lies after emitting the first ultrasonic beam, and ends at a first ending time after the first starting time,
Casale teaches (Pg. 4, Para. 1): "According to the present invention, there is provided a sensor system to detect changes in ground level or profile, comprising: one or more sensor means… a control means that receives signals from the one or more sensors…" Casale further teaches (Pg. 4, Para. 4): "In an alternative embodiment, the sensor means may include... ultrasonic sensors based on echo timing;" Casale even further teaches (Pg. 12, Para. 4): "As the vehicle moves towards the step 18 from X1 to X2, the sensors will detect a step change in r at different positions x of the vehicle, or at different elapsed times during movement, as shown in figure 1d." Casale still further teaches (Pg. 5, Para. 1): "In another preferred embodiment, the sensor system comprises an operating program and a memory means in communication with the control means, the operating program providing instructions to the control means to carry out functions that include one or more of: ...comparing the signal from a number of sensors to determine correlations between sensor responses; comparing the sequence of signals over time from a given sensor or number of sensors to determine correlations in time for a given sensor or number of sensors taken together..."
However, Casale does not outright teach that the analyzer indicates a relevant negative surface unevenness or a downward surface curvature when the first point in time lies within the first time 
and wherein the analyzer indicates a flat surface when the first point in time lies within the first time window and the second point in time lies with the second time window, or indicates a relevant negative surface unevenness or a downward surface curvature when the first point in time lies within the first time window, and the second point in time is temporally after a temporal end of the second time window, or when no second point in time could be determined, or indicates the relevant negative surface unevenness or the downward surface curvature when the first point in time lies temporally after the first ending time of the first time window, and the second point in time lies temporally after the temporal end of the second time window, or when no second point in time could be determined, or  indicates a relevant positive surface unevenness or an upward surface curvature when the first point in time lies within a first time window, and the second point in time lies temporally prior to the temporal start of the second time window, or indicates the relevant positive surface unevenness or the upward surface curvature when the first point in time lies temporally prior to the first starting time and the second point in time lies temporally prior to the temporal start of the second time window.
Lachaine teaches ([0069]): "In certain embodiments, a registration algorithm is used to detect changes in the partially updated image over time." Lachaine further teaches  ([0071]): "Registration may also be performed using a multiscale approach, in which the images are first reduced in size and then sequentially registered at successively more detailed scales, in order to decrease calculation time. Each time a registration is calculated, the quality factor of the registration (quantified by the normalized cross-correlation in this case) is evaluated and, in some cases, checked against a threshold." Lachaine even or that the feature has changed shape greater than a predetermined threshold." Lachaine still further teaches ([0079]): "The system also includes a processor 720 that, based on the image data, uses the techniques described above to create three-dimensional, time-based images of the region of interest and determine if the feature being treated has moved and/or morphed such that the displacement or changes in shape or size require adjustments to the image parameters used to capture subsequent images." Thus, that the multiscale approach is optional (i.e., “Registration may also be performed using a multiscale approach…”) suggests that the initial detection of changes in the partially updated image is sufficient in determining the presence of a relevant negative surface unevenness; that is, no second time point is required for such a determination.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Casale to incorporate the teachings of Lachaine to provide that the analyzer indicates a relevant negative surface unevenness or a downward surface curvature when the first point in time lies within the first time window, and the second point in time is temporally after a temporal end of the second time window, or when no second point in time could be determined. Casale and Lachaine are each directed towards similar pursuits in the field of surface imaging, and both Casale and Lachaine are particularly directed towards the use of ultrasonic sensors. As such, it would be advantageous to incorporate the teachings of Lachaine, as doing so would allow for adjustment of sensor parameters which would be necessary to implement if surface unevenness (i.e., a deformation) is detected, as recognized by Lachaine ([0079]), even in a case where no second time point exists.


the surface unevenness to be determined includes at least one of a pothole or a rock or a parking boundary or a step or a ledge or a landing.
Casale teaches (Pg. 4, Para. 2): "In a preferred embodiment the control means samples the detector signal at a series of time points as the vehicle moves, and looks for a correlation in the samples that indicates a change in ground level, for example a depression or drop-off, or a raised obstacle or rising slope."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hossack et al. (US 6,364,835 B1) teaches medical diagnostic ultrasound including the comparison of a cross-correlation level to a specified threshold. However, the particular implementation is directed towards an indication of whether or not image acquisition is likely to be effective rather than the detection of surface unevenness or curvature. Lee et al. (US 2019/0031100 A1) teaches an intelligent ultrasonic system and rear collision warning apparatus for a vehicle. While Lee et al. does direct the ultrasonic signals towards the road surface, Lee et al. is not outright concerned with the detection of surface unevenness or curvature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662               

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662